Prior Art Discussion
2.	The closest prior art considered is previously cited Fonash et al (US20180021736A1) and LI et al (US20180296982A1.) Fonash teaches, a method for producing a nanofilm (Fig. 5, ¶ [0035]), —, wherein the nanofilm comprises a self-supporting horizontal portion spanning the micropores. (Figs. 3A-3C, ¶ [0019]); which are mechanically connected to one another by webs (Figs. 5D & 5E, ¶ [0022]; Fig. 9, ¶ [0040]); in order to form the nanofilm furthermore regionally in the micropores and in a manner spanning the micropores between the webs and on the webs at the microsieve (Figs. 5D & 5E, ¶ [0022]; Fig. 9, ¶ [0040]); a sensor arrangement (Fig. 5B, ¶ [0002]) comprising a nanofilm configured as a sensor element (FIG. 5, ¶ [0035]); a nanosieve comprising a nanofilm (Fig. 5, ¶ [0035]); and wherein the nanofilm has nanopores in the regions spanning the webs, in order to form a nanosieve (Figs. 5D & 5E, ¶ [0022]; Fig. 9, ¶ [0040].)
3.	In analogous art, Li teaches, — applying a nanomaterial suspension on the first surface region of the microsieve, wherein the nanomaterial suspension comprises nanomaterial particles (Fig. 1C, ¶ [0059]; Fig. 1C, ¶ [0060]; ¶ [0114]); and creating a pressure difference at a plurality of the micropores between the first and second surface region of the microsieve in order to move the nanomaterial suspension into the micropores and/or through the micropores  (Fig. 1C, ¶ [0060]), such that the nanomaterial particles adhere to the first surface region and to wall regions of the micropores and form the nanofilm. (Fig. 1D, ¶ [0061].); and wherein the nanofilm is configured for detecting a measurement variable. (Fig. 16, ¶ [0106].)
4.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim, “providing a microsieve having a first and a second opposite surface region, wherein micropores are formed extending through the first and second surface regions.”

Allowable Subject Matter
5.	Claims 1 – 18 are allowed.

STATEMENT OF REASONS FOR ALLOWANCE

7.	Regarding claim 1, the prior art does not teach or suggest alone or in combination with the rest of the limitation in the claim, “providing a microsieve having a first and a second opposite surface region, wherein micropores are formed extending through the first and second surface regions.”
a microsieve having a first and a second opposite surface region, wherein micropores are formed extending through the first and second surface regions.”
9.	Regarding claim 18, the prior art does not teach or suggest alone or in combination with the rest of the limitation in the claim, “a microsieve having a first and a second opposite surface region, wherein micropores are formed extending through the first and second surface regions.”
10.	Claims 2 – 12 are allowed due to their dependencies on claim 1. Claims 14 – 17 are allowed due to their dependencies on claim 13.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868